Name: Commission Regulation (EC) NoÃ 603/2008 of 25Ã June 2008 on the allocation of import rights for applications lodged for the period 1Ã July 2008 to 30Ã June 2009 under tariff quotas opened by Regulation (EC) NoÃ 412/2008 for frozen beef intended for processing
 Type: Regulation
 Subject Matter: food technology;  foodstuff;  tariff policy;  EU finance;  animal product;  trade
 Date Published: nan

 26.6.2008 EN Official Journal of the European Union L 165/7 COMMISSION REGULATION (EC) No 603/2008 of 25 June 2008 on the allocation of import rights for applications lodged for the period 1 July 2008 to 30 June 2009 under tariff quotas opened by Regulation (EC) No 412/2008 for frozen beef intended for processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2) and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 412/2008 of 8 May 2008 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (3) opened import tariff quotas for beef and veal products. (2) The applications for import rights lodged for the period 1 July 2008 to 30 June 2009 relate to quantities in excess of those available for rights under quota 09.4057. The extent to which import rights may be granted should therefore be determined and the allocation coefficient to be applied to the quantities requested should be laid down, HAS ADOPTED THIS REGULATION: Article 1 Applications for import rights lodged for the period 1 July 2008 to 30 June 2009 under Regulation (EC) No 412/2008 shall be weighted by an allocation coefficient of 9,748767 % for rights under quota 09.4057. Article 2 This Regulation shall enter into force on 26 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). Regulation (EC) No 1254/1999 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 125, 9.5.2008, p. 7.